Citation Nr: 1243422	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depression.  

2.  Entitlement to an initial rating in excess of 10 percent for vestibular disability.  

3.  Entitlement to an initial compensable rating for cluster headaches.  

4.  Entitlement to an initial compensable rating for status post chronic renal calculus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 2004 to June 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims file is now under the jurisdiction of the Houston, Texas RO.  

The issue of an initial rating in excess of 10 percent for a vestibular disability is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's major depression has been primarily manifested by anxiety, depression, and sleep disturbances, without evidence of speech abnormalities, panic attacks, a flattened affect, or impairment of judgement or memory; her Global Assessment of Function (GAF) score is 55, indicating moderate symptoms.  

2.  Throughout the appeal, the Veteran's cluster headaches have been manifested by up to four headaches per week, without evidence of characteristic prostrating attacks.  

3.  Throughout the appeal, the Veteran has not had symptoms related to her status post chronic renal calculus, which is currently asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for major depression have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9434 (2011).  

2.  The criteria for an initial compensable rating in for cluster headaches have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.124a, Code 8100 (2011).  

3.  The criteria for an initial compensable rating for status post chronic renal calculus have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, Code 7315 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490  A June 2010 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates, readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claim, most recently in September and October 2008.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the Veteran's representative has contended in the July 2012 informal hearing presentation that the Veteran should be afforded another compensation examination to evaluate her cluster headaches, the Board does not find that she had contended that the disability has worsened.  Her representative stated that another examination should be provided based on her complaints in 2010 which, it was asserted, showed evidence that her condition may have gotten worse.  The Veteran's June 2010 VA Form 9 includes a statement that she had a lot of headaches and migraines in service and she disputes the 0 percent rating because she still gets headaches.  There was no clear assertions of worsening in that 2010 statement.  Regarding the claims for increases for major depression and chronic renal calculus, neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim from June 29, 2008, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms perceived directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating Major Depression

Service connection for major depression was granted by the RO in a February 2009 rating decision.  The 30 percent initial disability rating was awarded under the provisions of Code 9434 from the date following the Veteran's discharge from active duty, June 29, 2008.  

The Veteran contends that her depression is more disabling than currently evaluated.  She asserts that she continues to have depression with interference with her sleep, stating that she believes that a total rating is warranted.  

A 30 percent rating is warranted for major depression with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate 

behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9434 (2011).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends). A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994). A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) 

OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers." Id.

On October 2008 VA examination, the Veteran reported symptoms such as headaches, abdominal pain, and difficulty sleeping.  She estimated that she got only three or four hours sleep per night.  She also felt depressed and stated that she had some crying spells.  She had been treated with the medication Zoloft during service, but was not currently receiving treatment.  

On mental status examination, it was noted that the Veteran presented in a very hesitant, insecure, timid, and uncomfortable manner.  She answered questions, but did not elaborate much beyond responding to the question.  She was correctly oriented to time, place, person, and situation.  She was able to name the presidents.  She had some difficulty with serial sevens, and the examiner indicated that she seemed to be having some difficulty concentrating on that with the Veteran saying that she had never been very good at math.  She was essentially appropriately dressed and groomed, although she was somewhat flushed compatible with some anxiety.  She maintained eye contact, but her mood and affect were abnormal.  She described feeling depressed, not sleeping well, and feeling tired all of the time.  The examiner noted that she yawned off and on during the interview.  She stated that she did not feel like doing much, using cleaning her home as an example of something that she would put off.  She said that she liked to go fishing with her husband, but did not like to stay as long as he did.  She denied any decrease in sexual interest of functioning.  The depressive symptoms appeared to be near continuous and affected her ability to get things done and function independently.  She did not know of any manic episodes or mood swings.  Communication was normal with the exception of the hesitancy previously noted, and speech was normal.  Panic attacks were absent.  

The examiner could not demonstrate any delusional thinking in the past or present and there were no hallucinations demonstrated.  She denied obsessional rituals.  Thought processes were normal and there was no evidence of psychotic process.  It was not clear that there was any impairment of judgment or abstract reasoning, although proverb interpretation was on the concrete side.  She felt that her memory was normal.  She denied having ever had suicidal or homicidal thoughts or plans.  The impression was major depression, chronic, moderate.  The GAF score was listed as 55.  The examiner commented that the Veteran was mentally capable of performing activities of daily living, but put things off and did have some difficulty establishing and maintaining effective work, school, and social relationships.  She stated that she had no best friend, but did do some things with her neighbors and, as noted, she did go fishing with her husband.  The examiner stated that her current psychiatric impairment caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform satisfactorily with routine behavior.  The symptoms involved were depressed mood, chronic sleep impairment, and a feeling that she did not believe she would be able to get a job.  She gave a history of having benefited with antidepressant medication in the past, and it was advised that she should take advantage of obtaining appropriate treatment.  

The Board finds that, since the effective date of service connection in June 2008, the Veteran's major depression has been primarily manifested by anxiety, depression, and sleep disturbances, without evidence of speech abnormalities, panic attacks, a flattened affect, or impairment of judgement or memory.  While during the examination, the Veteran has some difficulty with concentrating with regard to completing serial sevens, the examiner indicated that it was not clear if there was any impairment in judgment or abstract thinking and no definite impairment of concentration was noted.  The examiner indicated that the Veteran's GAF score was 55, indicating moderate symptoms.  Under these circumstances, the Board does not find a basis of a rating in excess of the initially assigned 30 percent.  

As the examination of record show no symptomatology warranting an increased rating, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for major depression and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Rating Cluster Headaches

Service connection for a cluster headaches was granted by the RO in a February 2009 rating decision.  The noncompensable initial disability rating was awarded as analogous to migraines under the provisions of Code 8100 from the date following the Veteran's discharge from active duty, June 29, 2008.  

The Veteran contends that her cluster headaches are more disabling than currently evaluated.  She asserts that she continues to have headaches, stating that she believes that a total rating is warranted.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months is rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Code 8100.

On September 2008 VA examination, the Veteran reported that she had throbbing headaches that did not prevent her from going to work, but that did require medication.  She experienced headaches on the average of four times per week that lasted for thirty minutes.  She reported no other symptoms regarding this condition.  She reported that she was not receiving treatment for the headaches or experience functional impairment from the disability.  Neurologic examination was normal.  The diagnosis was cluster type headaches, with subjective headaches four times per week that were not prostrating.  There were no objective findings.  

During the Veteran's psychiatric examination in October 2008, she reported having had headaches every day while on active duty, but that these were now occurring very one or two weeks.  She did not describe prostrating headaches.  

For the Veteran to be entitled to a compensable rating for her cluster headaches, characteristic prostrating attacks would have to be demonstrated.  During the examinations in the record, the Veteran denied having had such attacks, nor was there evidence of prostrating attacks noted in the medical evidence of record.  In her substantive appeal, the Veteran reported that she continued to have headaches, but did not indicate that she had prostrating attacks.  Under these circumstances, the record does not demonstrate that the Veteran has met the criteria for a compensable rating for cluster headaches.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Rating Status Post Chronic Renal Calculus

Service connection for the residuals of chronic renal calculus was granted by the RO in a February 2009 rating decision.  The noncompensable initial disability rating was awarded as analogous to chronic cholelithiasis under the provisions of Code 7315 from the date following the Veteran's discharge from active duty, June 29, 2008.  Chronic cholelithiasis is rated as chronic cholecystitis under Code 7314.  

The Veteran contends that the residuals of her chronic renal calculus are more disabling than currently evaluated.  She asserts that this disability caused her a great deal of pain while she was in service and she stated that she believes that a total rating is warranted.  

For severe chronic cholecystitis, with frequent attacks of gall bladder colic, a 30 percent rating is warranted.  Moderate cholecystitis, with gall bladder dyspepsia, confirmed by X-ray technique, and with infrequent attacks (not over two or three per year) of gall bladder colic, with or without jaundice, a 10 percent rating is warranted.  Mild disability warrants a noncompensable rating.  38 C.F.R. § 4.114, Code 7314.  

On September 2008 VA examination, it was reported that the Veteran had been diagnosed with kidney stone in December 2007.  She reported no abnormal problems with urination, including with incontinence.  She did not have symptoms of weakness, fatigue, loss of appetite, with loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones or frequent infections.  She did not require any procedures for her genitourinary problem.  There were no hospitalizations during the past twelve months, she was not on regular dialysis, and she did not experience any functional impairment from the condition.  On examination, no kidney or urinary tract fistula were noted.  The pertinent diagnosis was chronic renal calculus.  

The evidence of record does not demonstrate that she has had symptoms related to her chronic renal calculus since her discharge from active duty.  Although she asserts that she had pain while she was in service, the Board notes that the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  At the present time, her disability appears to be asymptomatic.  In June 2010, the Veteran asserted that a compensable rating is warranted because of pain during military service, but she did not report any current symptoms associated with the disability.  As such, there is no basis for a compensable rating for her chronic renal calculus.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 



Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability for each of the disabilities in this decision throughout the appeal period under consideration is contemplated by the rating schedule.  

Regarding the Veteran's major depression, the Board finds that the symptomatology and impairment caused by the psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's major depression has manifested difficulty sleeping, anxiety and depression.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

Regarding the Veteran's cluster headaches and residuals of chronic renal calculus, it is noted that the Veteran has not met the minimal rating criteria for a compensable evaluation.  In each case, the schedular rating criteria specifically includes the noncompensable evaluation level.  In both cases, the Veteran has not exhibited any of the criterion necessary for a 10 percent rating.  As such, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, while the Veteran has indicated that she is not currently working, she has not indicated, nor does the record indicate, that such is because of her service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  




	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating in excess of 30 percent for major depression is denied.  

An initial compensable rating for cluster headaches is denied.  

An initial compensable rating for status post chronic renal calculus is denied.  


REMAND

The Veteran has also claimed an initial rating in excess of 10 percent for her service-connected vestibular disability.  The Board has reviewed the evidence of record and has determined that the Veteran has not been afforded an examination that addresses the current extent of her disability.  While the September 2008 VA examination did include a neurologic evaluation, the examiner did not specifically address her vestibular disability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  Under these circumstances, the Board finds that an examination should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of her service-connected vestibular disability.  All indicated studies should be performed.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability.  The examiner should indicate whether the disability causes occasional dizziness or dizziness and occasional staggering.  The claims folder must be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


